Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figs. 2-5 are blank. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as indefinite. 
Claim 6 recites “the cryptography module.” Cryptography module lacks antecedent basis in claim 6 or claim 1. This renders the claim vague and indefinite. 
Claims 4 and 6 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as indefinite. 
Regarding claim 4 and claim 6,  the phrase "for example" renders the claim indefinite. One skilled in the art could not determine the scope of these claims because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. 
	Claim 1 recites “conversion module is configured to. . .” Examiner finds the term “conversion module” is a generic placeholder similar to the word “module1” or “code”; Examiner further finds “configured to” is a linking phrase2; lastly, Examiner finds the generic placeholder is not modified by sufficient structure to perform the function.  See MPEP 2181 (I).  Thus, it appears Applicant has invoked 112(f) by using the words “conversion module is configured to.”   
Because this claim limitation invokes 35 U.S.C. 112(f), this element is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  See MPEP 2181.  However, the written description fails to clearly link a corresponding structure, material, or acts for the claimed function.  See id (II)(C).  
For computer implemented means plus function limitations, “a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., ‘means for storing data’), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor.”  f(emphasis added).  The functions in the claims are not general computing functions such as “storing”.  As such, the specification “must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.”  Id (emphasis added).  Because the specification does not clearly link an appropriate algorithm, the claim is rejected as being indefinite. See id (II)(C):  
For a means- (or step-) plus- function claim limitation that invokes 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate if one of ordinary skill in the art cannot identify what structure, material, or acts disclosed in the written description of the specification perform the claimed function

(emphasis added). 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts3 disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts4, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 8 recites “an identification module is configured to. . .” and is rejected for the same reasons above. 
	Claim 9 is rejected for the same reasons above. 
	The remaining dependent claims are rejected because they inherit the deficiencies of their respective parent claims. 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-18 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites: 
1. (Currently Amended) A receiving apparatus comprising: a first communication interface , wherein, the first communication interface is configured to  receive data from a network application; 

a conversion module wherein, the conversion module is configured to determine a conversion check result for the data; 
the conversion check result is determined on the a basis of a device associated with the data;.
the conversion module is configured to establish, during the determination, whether and/or how the data should be converted into a data format for the device associated with the data; 
the conversion module is configured to convert the data into the data format for the device associated with the data on the basis of the conversion check result; 

a second communication interface wherein; 
and the second communication interface is configured to transmit the converted data to the device associated with the data.

Examiner finds that the emphasized portions of claim 1 recite an abstract idea—namely, mental processes. See MPEP 2106.04(a)(2)(III). 
When read as a whole, the recited limitations are directed to using mental steps to observe and evaluate data. See id (“Accordingly, the ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions”). 
Turning to each limitation individually, the “determine a conversion check result for the data; the conversion check result is determined on the a basis of a device associated with the data” limitation merely requires observation of a device associated with the data. 
The “establish, during the determination, whether and/or how the data should be converted into a data format for the device associated with the data” merely requires an observation of the data and an evaluation as to how or whether the data should be converted into a particular format. 
The “convert the data into the data format for the device associated with the data on the basis of the conversion check result” merely requires observation and evaluation of the data and a mental conversion of the data to another form. There is nothing in the limitation that requires the conversion of data to be complex such that it cannot be practically performed in the human mind with or without the aid of pen and paper. 
The additional element “1. (Currently Amended) A receiving apparatus comprising: a first communication interface , wherein, the first communication interface is configured to” is recited at a high level of generality such that it amounts to mere instructions to apply an exception.  See MPEP 2106.05(f). As such, this element fails to integrate the exception. See id. 
The additional element “receive data from a network application” is insignificant extra solution activity in the form of mere data gathering and/or selecting an particular data source or type of data to be manipulated. See MPEP 2106.05(g). As such, this element fails to integrate the exception. See id.
	The additional element “a conversion module wherein, the conversion module is configured to. . . . the conversion module is configured to. . . ” reflects mere instructions to apply the exception on a computer and/or a field of use limitation that generally links the exception to particular technological field (i.e. computing). See MPEP 2106.05(f) and (h). Examiner find the recitation of “conversion module” is nothing more than a name given to computer logic to perform an existing process. As such, this element fails to integrate the exception. See MPEP 2106.05(f) and (h). 
The additional element “a second communication interface wherein; and the second communication interface is configured to. .  .”is recited at a high level of generality such that it amounts to mere instructions to apply an exception.  See MPEP 2106.05(f).  As such, this element fails to integrate the exception. See id. 
The additional element “transmit the converted data to the device associated with the data” is insignificant extra solution activity in the form of mere data gathering and/or selecting a particular data source or type of data to be manipulated.  See MPEP 2106.05(g). As such, this element fails to integrate the exception. See id. 
	With respect to inventive concept, mere instructions to implement an abstract idea on a computer cannot provide an inventive concept.  See MPEP 2106.05(I)(A). 
	With respect to “receive data from a network application,” this element cannot provide an inventive concept because it is analogous to “[r]eceiving or transmitting data over a network. . .” See MPEP 2106.05(d)(II):  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." . . . 

The additional element “transmit the converted data to the device associated with the data” cannot provide an inventive concept because it is analogous to “[r]eceiving or transmitting data over a network. . . ” See id. 
As such, claim 1 recites an abstract idea without significantly more5. 
The analysis above also applies to claim 15. 
With respect to claim 2, “the receiving apparatus retrieves a device state from the device associated with the data and a transmission to the associated device is effected on the basis of the retrieved device state” is an additional element in form of mere data gathering and/or selecting a particular data source or type of data to be manipulated.  See MPEP 2106.05(g). As such, this element fails to integrate the exception. See id. The additional elements cannot provide an inventive concept because they are analogous to “[r]eceiving or transmitting data over a network. . . ” See MPEP 2106.05(d)(II).  As such, this claim recites an abstract idea without significantly more. 
Claim 3 recites “the device state comprises a data record about the available device resources and/or current device properties,” Examiner finds this element is an additional element in form of mere data gathering and/or selecting a particular data source or type of data to be manipulated.  See MPEP 2106.05(g). As such, this element fails to integrate the exception. See id. The additional element cannot provide an inventive concept because it is analogous to “[r]eceiving or transmitting data over a network. . . “ See MPEP 2106.05(d)(II).  As such, this claim recites an abstract idea without significantly more. 
Claim 4 recites “a transmission to the applicable device is effected if prescribed requirements of the applicable data are met by the associated device-; and for example, the meeting of the prescribed requirements is checked on the basis of the device state.” 
Examiner finds “a transmission to the applicable device is effected” is an additional element in form of mere data gathering and/or selecting a particular data source or type of data to be manipulated.  See MPEP 2106.05(g). As such, this element fails to integrate the exception. See id. The additional element cannot provide an inventive concept because it is analogous to “[r]eceiving or transmitting data over a network. . . ” See MPEP 2106.05(d)(II). 
Examiner finds “if prescribed requirements of the applicable data are met by the associated device” a mental process because it merely requires observation and evaluation of requirements.” 
Examiner finds the “for example” clause has no patentable weight because it does not cause any steps to be performed nor does it limit the claim to any particular structure other than a general purpose generic computer. Even if it did have weight, Examiner finds it would be a mental process. As such, this claim recites an abstract idea without significantly more. 
With respect to claim 5, “the receiving apparatus comprises a cryptography module- the cryptography module comprises cryptographic data associated with the devices,” is an additional element in form of mere data gathering and/or selecting a particular data source or type of data to be manipulated.  See MPEP 2106.05(g). As such, this element fails to integrate the exception. See id. The additional element cannot provide an inventive concept because it is analogous to electronic recordkeeping and storing and retrieving information in memory. See MPEP 2106.05(d)(II). Examiner finds the adjective “cryptographic” merely describes the type of data being gathered. Claim 10 is rejected for the same reason. 
Claim 6 recites “6. (Currently Amended) the cryptography module uses the cryptographic data to check and/or decrypt at least a part of the data for an associated device-- and for example, the applicable cryptographic data are loaded on the basis of the associated device for the checking and/or the decrypting.” This element fails to integrate the exception because it is merely a field of use and technological environment limitation.  See MPEP 2106.05(h). That is, it generally links the abstract idea to an encryption environment. Field of use limitations also fail to provide an inventive concept. See id. 
Claim 7 recites “wherein the conversion module is configured to use the device to check which data from the data can be processed by the device.” This additional element amounts to mere instructions to apply an exception.  See MPEP 2106.05(d).  As such, this element fails to integrate the exception. See id. This element also cannot provide an inventive concept. See MPEP 2106.04(d)(I). 
Claim 8 recites “the receiving apparatus  comprises an identification module the identification module is configured to use the data to calculate an association concerning which devices the data are intended for, and “the identification module is configured in to use the data to calculate an association or the association in order to determine the associated device.” 	The element “use the data to calculate an association concerning which devices the data are intended for” is a mathematical concept. See MPEP 2106.04(a)(2). 
The element “calculate an association or the association in order to determine the associated device” is also a mathematical concept. See MPEP 2106.04(a)(2). 
As such, these elements are directed to a judicial exception. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (combining abstract ideas does not render the combination any less abstract). 
The additional elements “the receiving apparatus (E) comprises an identification module the identification module” and “the identification module” are recited at a high level of generality such that they amount to mere instructions to apply an exception.  See MPEP 2106.05(d).  As such, this element fails to integrate the exception. See id. These elements also cannot provide an inventive concept. See MPEP 2106.04(d)(I). 
Claim  9 recites (emphasis added): 
9. (Currently Amended) A sending apparatus a first communication interface wherein, the first communication interface is configured to communicate with devices the communication interface is configured to receive first messages or data from the device

 an identification module  wherein, the identification module is configured to use the data or the respective message content of the first messages to calculate an association concerning which device has sent the data or an applicable first message; 

a conversion module wherein, the conversion module is configured to determine data format requirements specifically for the device associated with the data, which data format requirements are prescribed by the associated device; 

the conversion module is configured to ascertain a check result concerning which data formats are processed by distributed database systems or by network applications 

the conversion module is configured to take the check result and/or the data format requirements as a basis for converting the data into a data format for a network application from the network applications or a distributed database system from the distributed database systems; 

a second communication interface  wherein: the second communication interface is configured to transmit the converted data or the converted message content to the distributed database system or the network application.

Examiner finds the emphasized portions of claim 9 recite an abstract idea—namely, mental processes. See MPEP 2106.04(a)(2)(III). 
When read as a whole, the recited limitations are directed to using mental steps to observe and evaluate data. See id (“Accordingly, the ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions”). 
Turning to each limitation individually, the “use the data or the respective message content of the first messages to calculate an association concerning which device has sent the data or an applicable first message”  is a mathematical concept. See MPEP 2106.04(a)(2). 
The “determine data format requirements specifically for the device associated with the data, which data format requirements are prescribed by the associated device” limitation is a mental process that merely requires observation and evaluation of data format requirements. 
The “ascertain a check result concerning which data formats are processed by distributed database systems or by network applications” is a mental processes that merely requires observation and evaluation of a check result. 
The “take the check result and/or the data format requirements as a basis for converting the data into a data format for a network application from the network applications or a distributed database system from the distributed database systems” limitation merely requires an observation of the check result. This limitation merely requires observation and evaluation of the data and a mental conversion of the data to another form. There is nothing in the limitation that requires the conversion of data to be complex such that it cannot be practically performed in the human mind with or without the aid of pen and paper. 
As such, these elements are directed to a judicial exception. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (combining abstract ideas does not render the combination any less abstract). 
The additional element “9. (Currently Amended) A sending apparatus a first communication interface” is recited at a high level of generality such that it amounts to mere instructions to apply an exception.  See MPEP 2106.05(f). As such, this element fails to integrate the exception. See id. 
The additional element “wherein, the first communication interface is configured to communicate with devices the communication interface is configured to receive first messages or data from the device” is insignificant extra solution activity in the form of mere data gathering and/or selecting an particular data source or type of data to be manipulated. See MPEP 2106.05(g). As such, this element fails to integrate the exception. See id.
The “an identification module  wherein, the identification module is configured to” limitation reflects mere instructions to apply the exception on a computer and/or a field of use limitation that generally links the exception to particular technological field (i.e. computing). See MPEP 2106.05(f) and (h). Examiner find the recitation of “identification module” is nothing more than a name given to computer logic to perform an existing process. As such, this element fails to integrate the exception. See MPEP 2106.05(f) and (h).
The additional element “a conversion module” reflects mere instructions to apply the exception on a generic computer and/or a field of use limitation that generally links the exception to particular technological field (i.e. computing). See MPEP 2106.05(f) and (h). Examiner find the recitation of “conversion module” is nothing more than a name given to computer logic to perform an existing process. As such, this element fails to integrate the exception. See MPEP 2106.05(f) and (h). 
The additional element “a second communication interface  wherein: the second communication interface is configured to transmit the converted data or the converted message content to the distributed database system or the network application” is insignificant extra solution activity in the form of mere data gathering and/or selecting a particular data source or type of data to be manipulated.  See MPEP 2106.05(g). As such, this element fails to integrate the exception. See id. 
With respect to inventive concept, the additional element “9. (Currently Amended) A sending apparatus a first communication interface” is recited at a high level of generality such that it amounts to mere instructions to apply an exception. Mere instructions to implement an abstract idea on a computer cannot provide an inventive concept.  See MPEP 2106.05(I)(A). 
The additional element “wherein, the first communication interface is configured to communicate with devices the communication interface is configured to receive first messages or data from the device” is analogous to “[r]eceiving or transmitting data over a network. . .” (MPEP 2106.05(d)(II)) and thus fails to provide an inventive concept. 
The “an identification module  wherein, the identification module is configured to” limitation reflects mere instructions to apply the exception on a computer and/or a field of use limitation that generally links the exception to particular technological field (i.e. computing). Mere instructions to implement an abstract idea on a computer cannot provide an inventive concept.  See MPEP 2106.05(I)(A). 
The additional element “a conversion module” reflects mere instructions to apply the exception on a generic computer and/or a field of use limitation that generally links the exception to particular technological field (i.e. computing). See MPEP 2106.05(f) and (h). Mere instructions to implement an abstract idea on a computer cannot provide an inventive concept.  See MPEP 2106.05(I)(A). 
The additional element “a second communication interface  wherein: the second communication interface is configured to transmit the converted data or the converted message content to the distributed database system or the network application” is analogous to “[r]eceiving or transmitting data over a network. . . ” and thus does not provide an inventive concept. See MPEP 2106.05(d)(II). 
As such, claim 9  recites an abstract idea without significantly more. The analysis above also applies to claim 16. 
Claim 11 recites “the cryptography module uses the associated device to load applicable cryptographic data,; [[- ]]at least a part of the data or a part of the message content of the applicable first message is cryptographically protected in a device-specific manner for the associated device by means of the applicable cryptographic data;- and [[- ]]
Claim 12 recites “12. (Currently Amended) The sending apparatus and/or receiving apparatus as claim 9, wherein: the distributed database system is a blockchain;; and [[- ]]for example, the messages which are sent and/or received by the distributed database system are transactions” This element fails to integrate the exception because it is merely a field of use and technological environment limitation.  See MPEP 2106.05(h). That is, it generally links the abstract idea to a blockchain environment. Field of use limitations also fail to provide an inventive concept. See id. 
Claim 13 recites “wherein at least some of the devices are devices of an automation network.” This element fails to integrate the exception because it is merely a field of use and technological environment limitation.  See MPEP 2106.05(h). That is, it generally links the abstract idea to an automation environment. Field of use limitations also fail to provide an inventive concept. See id. 
Claim 14 recites “14. (Currently Amended) A systemcomprising: a receiving apparatus as claimed in claim 1; and 88a sending apparatus.” This additional element amounts to mere instructions to apply an exception.  See MPEP 2106.05(d).  As such, this element fails to integrate the exception. See id. This element also cannot provide an inventive concept. See MPEP 2106.04(d)(I).
Claim 17 recites “17. (Currently Amended) A computer program product
Claim 18 recites “18. (Original) A providing apparatus for the computer program product as claimed in claim 17, wherein the providing apparatus stores and/or provides the computer program product.” This additional element amounts to mere instructions to apply an exception.  See MPEP 2106.05(d).  As such, this element fails to integrate the exception. See id. This element also cannot provide an inventive concept. See MPEP 2106.04(d)(I). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being by anticipated by Kannan US 20140053078 A1.
With respect to claim 1, Kannan US 20140053078 A1 teaches “(Currently Amended) A receiving apparatus comprising: a first communication interface , wherein, the first communication interface is configured to  receive data from a network application” in Fig. 1 (110 receiving device receives data from sending device 105; receiving device has communication interface (see ¶21); sending device’s sending software is a network application because it is on a network); ¶ 20 and ¶ 21; 
“a conversion module wherein, the conversion module is configured to determine a conversion check result for the data the conversion check result is determined on the a basis of a device associated with the data” in ¶ 26 (check result includes what data format the receiving device can accept, for example); 
“the conversion module is configured to establish, during the determination, whether and/or how the data should be converted into a data format for the device associated with the data” in ¶ 45 (format is converting from format1 to format2, for example); and ¶ 46 
[0045] In another aspect, the transmission module 220 may further be configured to convert content from a sending device from one format to another, based on the capabilities of the receiving device. Accordingly, the device selection module 215 may also identify the receiving devices capable of loading content converted by the transmission module 220.

[0046] As an illustrative example, suppose the content to be shared is in "format1" and one particular receiving device can only load content in "format2." However, the transmission module 220 is capable of converting content in "format1" to "format2." Accordingly, the receiving device may be identified as being capable of loading the content to be shared because the transmission module 220 is able to convert the content into a format that is loadable by the receiving device.

“the conversion module is configured to convert the data into the data format for the device associated with the data on the basis of the conversion check result” in ¶ 45 and ¶ 46; 

[0045] In another aspect, the transmission module 220 may further be configured to convert content from a sending device from one format to another, based on the capabilities of the receiving device. Accordingly, the device selection module 215 may also identify the receiving devices capable of loading content converted by the transmission module 220.

[0046] As an illustrative example, suppose the content to be shared is in "format1" and one particular receiving device can only load content in "format2." However, the transmission module 220 is capable of converting content in "format1" to "format2." Accordingly, the receiving device may be identified as being capable of loading the content to be shared because the transmission module 220 is able to convert the content into a format that is loadable by the receiving device.


“a second communication interface wherein;  and the second communication interface is configured to transmit the converted data to the device associated with the data” in ¶ 47.
With respect to claim 2, Kannan US 20140053078 A1 teaches “(Currently Amended) The receiving apparatus as claimed in claim 1, wherein: the receiving apparatus retrieves a device state from the device associated with the data”  in 
[0026] The registration module 205 may be configured to register one or more receiving devices 110. For example, the registration module 205 may receive a registration request from a receiving device 110 and, in response, create a record of the receiving device 110 that includes, for example, a name for the receiving device 110, the location information (e.g., location coordinates) for the receiving device, and content types (e.g., file formats) that the receiving device 110 is able to load or is giving authorization to the system 200 to load on the receiving device 110. In some aspects, the registration module can also register sending devices 105.

(Examiner finds “location information” and “content types able to load” each teach a device state); 
“a transmission to the associated device is effected on the basis of the retrieved device state” 
[0045] In another aspect, the transmission module 220 may further be configured to convert content from a sending device from one format to another, based on the capabilities of the receiving device. Accordingly, the device selection module 215 may also identify the receiving devices capable of loading content converted by the transmission module 220.

[0046] As an illustrative example, suppose the content to be shared is in "format1" and one particular receiving device can only load content in "format2." However, the transmission module 220 is capable of converting content in "format1" to "format2." Accordingly, the receiving device may be identified as being capable of loading the content to be shared because the transmission module 220 is able to convert the content into a format that is loadable by the receiving device.

[0047] Referring back to FIG. 4, once the receiving devices that are within the proximity threshold and are capable of loading the content are identified, the list of identified receiving devices may be transmitted to the sending device at step 420. At step 425, the list may be presented on the sending device to the user and the user may select one of the receiving devices to load the content. This selection, as well as the content, may then be transmitted back to the system at step 430. The selection and the content may be transmitted in a single communication or in separate communications. Furthermore, the selection and the content may be sent at different times during the process 400 (e.g., the content may have been sent to the system at an earlier time in process 400).

With respect to claim 3, Kannan teaches “3. (Currently Amended) The receiving apparatus 
[0026] The registration module 205 may be configured to register one or more receiving devices 110. For example, the registration module 205 may receive a registration request from a receiving device 110 and, in response, create a record of the receiving device 110 that includes, for example, a name for the receiving device 110, the location information (e.g., location coordinates) for the receiving device, and content types (e.g., file formats) that the receiving device 110 is able to load or is giving authorization to the system 200 to load on the receiving device 110. In some aspects, the registration module can also register sending devices 105.

(Examiner finds “location information” and “content types able to load” each teach device properties and/or resources). 
With respect to claim 4, Kannan teaches “transmission to the applicable device is effected if prescribed requirements of the applicable data are met by the associated device” 
[0045] In another aspect, the transmission module 220 may further be configured to convert content from a sending device from one format to another, based on the capabilities of the receiving device. Accordingly, the device selection module 215 may also identify the receiving devices capable of loading content converted by the transmission module 220.

[0046] As an illustrative example, suppose the content to be shared is in "format1" and one particular receiving device can only load content in "format2." However, the transmission module 220 is capable of converting content in "format1" to "format2." Accordingly, the receiving device may be identified as being capable of loading the content to be shared because the transmission module 220 is able to convert the content into a format that is loadable by the receiving device.

[0047] Referring back to FIG. 4, once the receiving devices that are within the proximity threshold and are capable of loading the content are identified, the list of identified receiving devices may be transmitted to the sending device at step 420. At step 425, the list may be presented on the sending device to the user and the user may select one of the receiving devices to load the content. This selection, as well as the content, may then be transmitted back to the system at step 430. The selection and the content may be transmitted in a single communication or in separate communications. Furthermore, the selection and the content may be sent at different times during the process 400 (e.g., the content may have been sent to the system at an earlier time in process 400).

“the meeting of the prescribed requirements is checked on the basis of the device state” 
[0045] In another aspect, the transmission module 220 may further be configured to convert content from a sending device from one format to another, based on the capabilities of the receiving device. Accordingly, the device selection module 215 may also identify the receiving devices capable of loading content converted by the transmission module 220.

With respect to claim 7, Kannan teaches “7. (Currently Amended) The receiving apparatus claim 1, wherein the conversion module is configured to use the device to check which data from the data can be processed by the device” in ¶ 44 
[0044] The device selection module 215 may identify whether a receiving device is capable of loading the content to be shared based on, for example, the information in the record for the receiving device that relates to the types of content that the receiving device may load or file formats that the receiving device may handle, as well as the content characteristics obtained from the request to share content. In some aspects, the identified receiving devices will be receiving devices that are capable of handling content corresponding to the characteristics for the content to be shared.

With respect to claim 8, Kannan teaches “8. (Currently Amended) The receiving apparatus as claimed inclaim 1, wherein: ]the receiving apparatus comprises an identification module
[0042] The system receives the request to share content at step 410 and, in response to receiving the request, the device selection module 215 may identify registered receiving devices that are within a proximity threshold of the location of the sending device that are capable of loading the content (see step 415). The device selection module 215 may identify receiving devices based on the content characteristics and the location of the sending device as well as information for registered receiving devices. For example, each registered receiving device may have a corresponding record that includes, for example, location information for the receiving device, a name for the receiving device, types of content the receiving device may load, file formats that the receiving device may handle, or any other characteristics of the receiving device.

 “and the identification module is configured to use the data to calculate an association or the association in order to determine the associated devic
[0043] The device selection module 215 may identify whether a receiving device is located within a proximity threshold of the sending device based on the location information in the record for the receiving device and the location information for the sending device obtained from the request to share content. In some aspects, the proximity threshold is an estimated distance (e.g., 50 feet). In other aspects, however, the proximity threshold may be a percentage of detected Wi-Fi networks that the sending device and the receiving device share in common or any other measure of proximity.

[0044] The device selection module 215 may identify whether a receiving device is capable of loading the content to be shared based on, for example, the information in the record for the receiving device that relates to the types of content that the receiving device may load or file formats that the receiving device may handle, as well as the content characteristics obtained from the request to share content. In some aspects, the identified receiving devices will be receiving devices that are capable of handling content corresponding to the characteristics for the content to be shared.

[0047] Referring back to FIG. 4, once the receiving devices that are within the proximity threshold and are capable of loading the content are identified, the list of identified receiving devices may be transmitted to the sending device at step 420. At step 425, the list may be presented on the sending device to the user and the user may select one of the receiving devices to load the content. This selection, as well as the content, may then be transmitted back to the system at step 430. The selection and the content may be transmitted in a single communication or in separate communications. Furthermore, the selection and the content may be sent at different times during the process 400 (e.g., the content may have been sent to the system at an earlier time in process 400).

With respect to claim 9 Kannan teaches “a first communication interface wherein, the first communication interface is configured to communicate with devices- the communication interface is configured to receive first messages or data from the devices” ” in Fig. 1 (110 receiving device receives data from sending device 105; receiving device has communication interface (see ¶21); sending device’s sending software is a network application because it is on a network); ¶ 20 and ¶ 21; 
“an identification module  wherein, the identification module is configured to use the data or the respective message content of the first messages to calculate an association concerning which device has sent the data or an applicable first message” 
0042] The system receives the request to share content at step 410 and, in response to receiving the request, the device selection module 215 may identify registered receiving devices that are within a proximity threshold of the location of the sending device that are capable of loading the content (see step 415). The device selection module 215 may identify receiving devices based on the content characteristics and the location of the sending device as well as information for registered receiving devices. For example, each registered receiving device may have a corresponding record that includes, for example, location information for the receiving device, a name for the receiving device, types of content the receiving device may load, file formats that the receiving device may handle, or any other characteristics of the receiving device.

“a conversion module (330), wherein, the conversion module is configured to determine data format requirements specifically for the device associated with the data, which data format requirements are prescribed by the associated device”
in ¶ 44 
[0044] The device selection module 215 may identify whether a receiving device is capable of loading the content to be shared based on, for example, the information in the record for the receiving device that relates to the types of content that the receiving device may load or file formats that the receiving device may handle, as well as the content characteristics obtained from the request to share content. In some aspects, the identified receiving devices will be receiving devices that are capable of handling content corresponding to the characteristics for the content to be shared.

[0045] In another aspect, the transmission module 220 may further be configured to convert content from a sending device from one format to another, based on the capabilities of the receiving device. Accordingly, the device selection module 215 may also identify the receiving devices capable of loading content converted by the transmission module 220.

“the conversion module is configured to ascertain a check result concerning which data formats are processed by distributed database systems or by network applications” in ¶ 26 (check result includes what data format the receiving device can accept, for example; sending device’s sending software is a network application because it is on a network); ¶ 20 and ¶ 21; 

“the conversion module is configured to take the check result and/or the data format requirements as a basis for converting the data into a data format for a network application from the network applications or a distributed database system from the distributed database systems” in ¶ 45 and ¶ 46; 

[0045] In another aspect, the transmission module 220 may further be configured to convert content from a sending device from one format to another, based on the capabilities of the receiving device. Accordingly, the device selection module 215 may also identify the receiving devices capable of loading content converted by the transmission module 220.

[0046] As an illustrative example, suppose the content to be shared is in "format1" and one particular receiving device can only load content in "format2." However, the transmission module 220 is capable of converting content in "format1" to "format2." Accordingly, the receiving device may be identified as being capable of loading the content to be shared because the transmission module 220 is able to convert the content into a format that is loadable by the receiving device.

“a second communication interface wherein: the second communication interface is configured to transmit the converted data or the converted message content to the distributed database system or the network application” in ¶ 47.
With respect to claim 14, Kannan teaches “14. (Currently Amended) A systemcomprising: a receiving apparatus as claimed in claim 1; and 88a sending apparatus
Claim 17 Kannan teaches “17. (Currently Amended) A computer program product
Claim 18 Kannan teaches “18. (Original) A providing apparatus for the computer program product as claimed in claim 17, wherein the providing apparatus stores and/or provides the computer program product.” in Fig. 1 (at least device 110 and  device 105);  ¶ 20 and ¶ 21. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, and 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan as applied to claim 1 and claim 9 above and further in view of Nasu US 20210255906 A1. 
With respect to claim 5, it appears Kannan fails to explicitly teach “5. (Currently Amended) wherein: the receiving apparatus comprises a cryptography module-: and the cryptography module comprises cryptographic data associated with the devices.” 
However, Nasu US 20210255906 A1 teaches “wherein: the receiving apparatus comprises a cryptography module” in ¶ 71 
[0071] The concealer 184 achieves an encrypted communication in the communication path 30. Specifically, the concealer 184 encrypts data transmitted from the distributor 183, and transmits the encrypted data to the communication path 30. Also, the concealer 184 decrypts data received from the communication path 30, and sends the decrypted data to the distributor 183. The method of encryption communication by the concealer 184 may be a public-key cryptography method or may be a private-key cryptography method.

(Examiner finds concealer 184 is a receiving apparatus); 
“and the cryptography module comprises cryptographic data associated with the devices” in ¶ 71 
[0071] The concealer 184 achieves an encrypted communication in the communication path 30. Specifically, the concealer 184 encrypts data transmitted from the distributor 183, and transmits the encrypted data to the communication path 30. Also, the concealer 184 decrypts data received from the communication path 30, and sends the decrypted data to the distributor 183. The method of encryption communication by the concealer 184 may be a public-key cryptography method or may be a private-key cryptography method.

(concealer 184 can encrypt therefore it has a cryptographic module; cryptographic data is associated with any and all devices that need encryption). 
	Nasu and Kannan are analogous art because they are from the same field of endeavor as the claimed invention. 
	It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the receiving apparatus in Kannan to include “wherein: the receiving apparatus comprises a cryptography module-: and the cryptography module comprises cryptographic data associated with the devices” as taught by Nasu. 
	The motivation would have been to maintain data integrity and user privacy. 
With respect to claim 6, Nasu teaches “6. (Currently Amended) The receiving apparatus 
“for example6, the applicable cryptographic data are loaded on the basis of the associated device for the checking and/or the decrypting” in ¶ 71. 
Nasu and Kannan are analogous art because they are from the same field of endeavor as the claimed invention. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the receiving apparatus in Kannan to include “wherein: the cryptography module uses the cryptographic data to check and/or decrypt at least a part of the data for an associated device” for example the applicable cryptographic data are loaded on the basis of the associated device for the checking and/or the decrypting” as taught by Nasu. 
	The motivation would have been to maintain data integrity and user privacy. 

With respect to claim 10, it appears Kannan fails to explicitly teach “10. (Currently Amended) The sending apparatus (S) as claimed in claim 9, wherein: the sending apparatus comprises a cryptography module; and the cryptography module comprises cryptographic data associated with the devices.” 
However, Nasu US 20210255906 A1 teaches “wherein: the receiving apparatus comprises a cryptography module” in ¶ 71 
[0071] The concealer 184 achieves an encrypted communication in the communication path 30. Specifically, the concealer 184 encrypts data transmitted from the distributor 183, and transmits the encrypted data to the communication path 30. Also, the concealer 184 decrypts data received from the communication path 30, and sends the decrypted data to the distributor 183. The method of encryption communication by the concealer 184 may be a public-key cryptography method or may be a private-key cryptography method.

(Examiner finds concealer 184 is a receiving apparatus); 
“and the cryptography module comprises cryptographic data associated with the devices” in ¶ 71 
[0071] The concealer 184 achieves an encrypted communication in the communication path 30. Specifically, the concealer 184 encrypts data transmitted from the distributor 183, and transmits the encrypted data to the communication path 30. Also, the concealer 184 decrypts data received from the communication path 30, and sends the decrypted data to the distributor 183. The method of encryption communication by the concealer 184 may be a public-key cryptography method or may be a private-key cryptography method.

(concealer 184 can encrypt therefore it has a cryptographic module; cryptographic data is associated with any and all devices that need encryption). 
	Nasu and Kannan are analogous art because they are from the same field of endeavor as the claimed invention. 
	It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the receiving apparatus in Kannan to include “wherein: the receiving apparatus comprises a cryptography module-: and the cryptography module comprises cryptographic data associated with the devices” as taught by Nasu. 
The motivation would have been to maintain data integrity and maintain privacy of user data. 
With respect to claim 13 Kannan teaches sending and receiving apparatuses and a network. See above and Kannan Fig.1 item 150.  It appears Kannan fail to explicitly teach ‘13. (Currently Amended) . . . wherein at least some of the devices are devices of an automation network.” 
However, Nasu teaches “wherein at least some of the devices are devices of an automation network” in Fig. 1 (device 10 and 20 on network 30; Examiner finds network 30 is an automation network—see ¶ 2 and ¶ 36). 
Nasu and Kannan are analogous art because they are from the same field of endeavor as the claimed invention. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the receiving and sending apparatuses and network  in Kannan to include “wherein at least some of the devices are devices of an automation network” as taught by Nasu. 
	The motivation would have been to collect, process, and diagnose data in a facility such as a factory. See Nasu ¶ 2.  
Claim(s)11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan as applied to claim 9 above and further in view of Nasu and further in view of Girdhar US 20190306155 A1
With respect to claim 11, it appears Kannan fails to explicitly teach “11. (Currently Amended) The sending apparatuses claimed in claim 9 wherein: the cryptography module uses the associated device to load applicable cryptographic data,” 

“at least a part of the data or a part of the message content of the applicable first message is cryptographically protected in a device-specific manner for the associated device by means of the applicable cryptographic data” 
“and the cryptographic protection is effected before the transmission of the message content or of the data” 
However, Nasu teaches “11. (Currently Amended) The sending apparatuses claimed in claim 9 wherein: the cryptography module uses the associated device to load applicable cryptographic data,” in ¶ 71 
[0071] The concealer 184 achieves an encrypted communication in the communication path 30. Specifically, the concealer 184 encrypts data transmitted from the distributor 183, and transmits the encrypted data to the communication path 30. Also, the concealer 184 decrypts data received from the communication path 30, and sends the decrypted data to the distributor 183. The method of encryption communication by the concealer 184 may be a public-key cryptography method or may be a private-key cryptography method.

“at least a part of the data or a part of the message content of the applicable first message is cryptographically protected . . . .  for the associated device by means of the applicable cryptographic data” in ¶ 71 
[0071] The concealer 184 achieves an encrypted communication in the communication path 30. Specifically, the concealer 184 encrypts data transmitted from the distributor 183, and transmits the encrypted data to the communication path 30. Also, the concealer 184 decrypts data received from the communication path 30, and sends the decrypted data to the distributor 183. The method of encryption communication by the concealer 184 may be a public-key cryptography method or may be a private-key cryptography method.

“and the cryptographic protection is effected before the transmission of the message content or of the data” in ¶ 71 
[0071] The concealer 184 achieves an encrypted communication in the communication path 30. Specifically, the concealer 184 encrypts data transmitted from the distributor 183, and transmits the encrypted data to the communication path 30. Also, the concealer 184 decrypts data received from the communication path 30, and sends the decrypted data to the distributor 183. The method of encryption communication by the concealer 184 may be a public-key cryptography method or may be a private-key cryptography method.

Nasu and Kannan are analogous art because they are from the same field of endeavor as the claimed invention. 
	It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the sending apparatus in Kannan to include  “11. (Currently Amended) The sending apparatuses claimed in claim 9 wherein: the cryptography module uses the associated device to load applicable cryptographic data; at least a part of the data or a part of the message content of the applicable first message is cryptographically protected . . . .  for the associated device by means of the applicable cryptographic data and the cryptographic protection is effected before the transmission of the message content or of the data”  as taught by Nasu. 
	The motivation would have been to maintain data integrity and user privacy. 
It appears Nasu et al. fails to explicitly teach “device-specific” encryption. However, Girdhar US 20190306155 A1 teaches device-specific encryption in at least ¶¶ 16, 23, and 24. 
Gidhar and Nasu et al. are analogous art because they are from the same field of endeavor as the claimed invention. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the encryption in Nasu et al. to include “device-specific encryption” as taught by Girdhar. 
The motivation would have been to maintain data integrity and maintain privacy of user data. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan as applied to claim 9 above and further in view of Nasu and further in view of Wang WO 2018231255 A1.
With respect to claim 12, It appears Kannan fails to explicitly teach “12. wherein: the distributed database system is a blockchain;; and the messages which are sent and/or received by the distributed database system are transactions.” 
However, Wang WO 2018231255 A1 teaches “12. wherein: the distributed database system is a blockchain;; and the messages which are sent and/or received by the distributed database system are transactions” in ¶¶ 1 and 2. 
Wang and Kannan are analogous art because they are from the same field of endeavor as the claimed invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the sending and/or receiving apparatus in Kannan to include “wherein: the distributed database system is a blockchain;; and the messages which are sent and/or received by the distributed database system are transactions” as taught by Wang. The motivation would have to make data secure data and relatively tamper resistant. See Wang ¶ 19. 

Conclusion
Examiner finds the following relevant to Applicant’s disclosure: 
Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972) (claims directed to converting binary coded decimal numerals into pure binary numbers held ineligible). 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2181: 
        
        In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. 
        
        Internal citations omitted. 
        2 See id 
        . . . 
        ((B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to"
        . . . 
        
        4 If this option is chosen, this statement must identify a corresponding algorithm. See MPEP 2181 (II)(B)
        
        6 Examiner finds this clause is indefinite. See above. For the purposes of this action Examiner considers this clause to have no patentable weight. Even if it did have weight, Examiner finds Nasu teaches the element in at least ¶ 71.